DETAILED ACTION
This Office Action is in response to the application 16/374,593 filed on 04/03/2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). 

Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

 Group I (Claims 1-16 and 26-30) are drawn to a method for wireless communications, comprising receiving by a UE resp. transmitting to a UE an autonomous uplink, AUL, configuration comprising a group identifier, and determining a starting offset with respect to an AUL subframe for a partial bandwidth transmission by the UE based at least in part on the group identifier, as well as a corresponding apparatus.

Group II (Claims 17-25) are drawn to a method for wireless communication, comprising performing a per-interlace listen-before-talk (LBT) procedure by measuring an energy level of at least the portion of the channel interlace of a shared radio frequency spectrum band, determining an availability of the channel interlace based at least in part on the per-interlace LBT procedure, and transmitting over the channel interlace based at least in part on the determined availability. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of receiving by a UE resp. transmitting to UE a partial bandwidth configuration for uplink transmissions, the partial bandwidth configuration indicating a channel interlace and a portion of a channel bandwidth, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the R1-1721245 document “WF on AUL Channel Access”, 1 December 2017). For example, the R1-1721245 document teaches “Proposal 2. “When an AUL UE is allocated to occupy partial channel bandwidth, i.e., not all the interlaces, the UE is configured with exact AUL-specific PUSCH start offset value for AUL”.

The special technical features of the independent claims of Group I have the technical effect that the group-based starting offset values for partial-interlace assigned UEs may provide for other UEs assigned a later starting offset value for AUL transmission to make use of resources left unused by a first, earlier assigned, group of UE, thereby solving the objective technical problem of providing a higher resource utilization efficiency, see Para. 0004 and 0045 of the description.

The special technical features of the independent claims of Group II have the technical effect that a later-transmitting UE may perform a per-interlace LBT procedure in which the UE measures the energy of its assigned interlace rather than a full bandwidth, thereby solving the objective technical problem of preventing an earlier-transmitting UE from unnecessarily blocking the later-transmitting UE, see Para, 0047 of the description.

The respective special technical features are therefore neither the same, nor corresponding special technical features, so the claims are not so linked as to form a single general inventive concept as required by PCT Rule 13.2. Consequently the application does not meet the requirement for unity of invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691.  The examiner can normally be reached on Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463